Citation Nr: 1619276	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for epistaxis.

3.  Entitlement to service connection for anemia/iron deficiency.

4.  Entitlement to service connection for a bilateral knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2015). 

5.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a disability manifested by fatigue, including muscle pains/weakness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a skin disability (other than tinea pedis), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to an initial compensable rating for hallux valgus, right foot, for the period prior to September 4, 2014.

10.  Entitlement to an initial compensable rating for hallux valgus, left foot, for the period prior to September 4, 2014.

11.  Entitlement to an initial increased disability rating for bilateral hallux valgus, rated 30 percent disabling from September 4, 2014.

12.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993.

These matters came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted entitlement to service connection for hallux valgus, right foot, assigning a noncompensable rating; hallux valgus, left foot, assigning a noncompensable rating; and, denied entitlement to service connection for a disability manifested by nosebleeds and anemia/iron deficiency; bilateral hearing loss; tinea pedis; epistaxis; a disability manifested by pins and needles in back of knees; a sleep disorder; a disability manifested by fatigue, including muscle pains/weakness; a disability manifested by headaches; irritable bowel syndrome; tinea versicolor; and, denied entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  

The Veteran testified at a Board hearing before the undersigned in May 2013; the transcript is of record.

These issues were remanded in December 2013.

In a January 2015 rating decision, the Appeals Management Center (AMC) granted a 30 percent disability rating for bilateral hallux valgus, effective September 4, 2014, thus the noncompensable separate ratings for hallux valgus are no longer in effect from September 4, 2014.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  The AMC granted service connection for tinea pedis, assigning a noncompensable rating, effective July 17, 2008, and headaches, assigning a noncompensable rating, effective July 17, 2008.  The grant of service connection for tinea pedis and headaches constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issue of entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is addressed in the Remand below.


FINDINGS OF FACT

1.  Hearing loss is not shown for VA disability purposes.

2.  Nosebleeds are shown in service but the weight of the evidence is against a finding of a chronic disability.

3.  Anemia/iron deficiency is not shown.

4.  The weight of the evidence shows that the Veteran has bilateral chondromalacia patellae of the right and left knees as a result of active service.

5.  Degenerative joint disease of the knees was not manifested in service, within a year of separation from service, and is not otherwise due to service.

6.  Sleep problems have been attributed to the known clinical diagnosis of sleep apnea, and the weight of the evidence is against a finding that obstructive sleep apnea manifested during service or is otherwise due to active service.

7.  Chronic fatigue syndrome is not shown.

8.  A skin disability was not manifested in service, and is not otherwise due to active service.  

9.  A condition manifested by change in frequency of stool has not been persuasively attributed to known clinical diagnosis and is due to the Veteran's active service in the Persian Gulf.  

10.  From July 17, 2008 to December 15, 2009, and from February 1, 2010 to January 5, 2014, the Veteran's hallux valgus, left foot, is manifested by a moderate foot disability without marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

11.  From July 17, 2008 to December 15, 2009, and from February 1, 2010 to January 5, 2014, the Veteran's hallux valgus, right foot, is manifested by a moderate foot disability without marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

12.  From January 6, 2014, bilateral hallux valgus has been manifested by pain on manipulation and use accentuated and characteristic callosities, without marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for an award of service connection for epistaxis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an award of service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

4.  The criteria for an award of service connection for bilateral knees chondromalacia patellae have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 C.F.R. § 3.303 (2015).

5.  The criteria for an award of service connection for bilateral knees, degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 C.F.R. § 3.303 (2015).

6.  The criteria for an award of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for an award of service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

8.  The criteria for an award of service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

9.  The criteria for an award of service connection for a condition manifested by change in frequency of stool have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2015).

10.  From July 17, 2008 to December 15, 2009, and from February 1, 2010 to January 5, 2014, the criteria for a disability rating of 10 percent, but no higher, for hallux valgus, left foot, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015). 

11.  From July 17, 2008 to December 15, 2009, and from February 1, 2010 to January 5, 2014, the criteria for a disability rating of 10 percent, but no higher, for hallux valgus, right foot, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015). 

12.  For the period from January 6, 2014, the criteria for a disability rating of 30 percent for bilateral hallux valgus have been met, but a disability rating in excess of 30 percent is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent letters in August 2008, November 2008, and July 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Veteran's hallux valgus claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

In light of the above, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment and personnel records are of record.  The Veteran was afforded multiple examinations pertaining to his service connection and increased rating claims which will be discussed and detailed below.  

The Board concludes that no outstanding evidence has been identified pertaining to the appellate issues.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the issues on appeal.  Letters were sent to Orthopedic Associates of Dallas in May and June 2014 requesting the Veteran's treatment records with no response from this medical provider.  In May and June 2014 correspondence to the Veteran, VA notified him that a request for records and a follow-up request had been made but that the Veteran was responsible to ensure that VA received the records.  The January 2015 Supplemental Statement of the Case discusses VA's attempts to obtain the records, as such records were not received from the medical provider or the Veteran.  The Board has determined that any further attempts would be futile.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Establishing service connection solely through continuity of symptomatology is only permissible with respect to chronic diseases under 38 C.F.R. § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral hearing loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran asserts that he has hearing loss due to active service, specifically due to working with explosives as an engineer.  06/08/2013 Virtual VA entry, Hearing Testimony at 21.  The Veteran's DD Form 214 lists his primary specialty as engineer and he served in Southwest Asia.  His exposure to loud noise is consistent with the circumstances and conditions of his service; therefore, the Board finds the Veteran's account of military noise exposure credible.

In March 2009, the Veteran underwent a VA examination wherein audiometric examination and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
10
15
15
LEFT
10
20
10
15
20

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  Per such findings, hearing loss is not shown.  

In December 2012, the Veteran underwent a private audiological evaluation.  04/08/2013 Virtual VA entry, Medical Treatment Record-Non-Government Facility.  The examiner noted mild to moderate sensorineural hearing loss for both ears.  The Veteran testified that the audiologist who performed the audiological testing suggested to him that his hearing loss could be due to service.  06/08/2013 Virtual VA entry, Hearing Testimony at 23.  Such statement is not reflected in the December 2012 evaluation.  In December 2013, correspondence was issued to the Veteran requesting that he submit a statement from the December 2012 examiner but no statement was received.   

In January 2014, the Veteran underwent a VA audiological evaluation wherein audiometric examination and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
15
20
15
25
20

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  Per such findings, hearing loss is not shown.  

As detailed above, service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Specifically, none of the VA examination reports reflect auditory thresholds in any of frequencies from 500 through 4000 Hertz are 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  With regard to the speech recognition scores, they have all been 94 percent or higher.  

While acknowledging the findings of the December 2012 examiner, the findings of mild to moderate sensorineural hearing loss is inconsistent with the March 2009 and January 2014 VA findings and, in any case, the December 2012 findings are not valid under 38 C.F.R. § 4.85 as they did not include speech recognition scores utilizing the Maryland CNC test.  

Consequently, in this case, the Veteran's bilateral hearing is within normal limits for VA purposes.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the right and left ears per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right and left ears as defined by § 3.385.  As there is no probative evidence of a hearing loss disability in the ears, as defined by the applicable regulation, the claim of service connection for bilateral hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to his noise exposure experienced during service.  While the Board finds these assertions credible, the fact remains that he does not have a disability of the ears for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Epistaxis

A July 1993 Report of Medical History reflects the examiner's notation that the Veteran experiences epistaxis "once in awhile" secondary to increased temperature/pressure.  07/22/2008 VBMS entry, STR-Medical at 4.  

At the October 2009 VA examination, the Veteran reported spontaneous epistaxis when he was in Saudi Arabia.  He denied seeking medical treatment.  Since then he will have nosebleeds occurring once or twice a week, though he may go as much as a month with no nosebleed at all.  He denied seeking post-service medical treatment.  On physical examination, the examiner noted no drainage or evidence of bleeding with regard to the nose.  The examiner did not make any specific assessment with regard to his claim of chronic nosebleeds.

A December 2012 private treatment record reflects the Veteran's report that he has experienced intermittent nosebleeds on the right side and that he had a nasal polyp removed from the right nostril four to five years prior.  The examiner diagnosed a deviated septum.  

At the Board hearing, the Veteran testified that while he was in Saudi Arabia during a hot day his nose would just start bleeding, and this continued to happen.  06/08/2013 Virtual VA entry, Hearing Testimony at 18.  He stated that a medic related it to being hot or getting acclimated to the heat.  Id.  He reported that since he has returned from Saudi Arabia his nosebleeds have worsened.  Id.  The Veteran reported that in 1998 or 1999 a cyst developed in his nose which was cauterized.  He believes that the nose bleeds caused the cyst.  T. at 19.  

In January 2014, the Veteran underwent a VA examination.  He complained of a history of periodic nosebleeds with an onset during the Persian Gulf War.  He reported that his nose was cauterized in 1998.  It occurred mostly when he had been working in the summer heat.  There was a small amount of blood and local control easily stopped the bleeding.  No claims folder was available, thus the examiner was unable to provide an opinion.  The examiner commented that it was uncertain whether or not a chronic problem of any significance was even present.  Physical findings were minimal and there appeared to be no history of significant bleed.  09/26/2014 VBMS entry, C&P Exam.

In June 2014, the Veteran underwent a VA examination with the same VA examiner.  06/12/2014 VBMS entry, C&P Exam.  The examiner noted that the Veteran was noted to have said "epistaxis once in a while" on the historical Standard Form 93 at military separation.  However, the examiner noted that the Veteran's ENT exam recorded on a Standard Form 88 was normal.  The examiner was unable to find any diagnosis or treatment for epistaxis in the service treatment records while on active duty.  The examiner's nasal endoscopic exam showed no active or recent bleed, although prominent blood vessels on left side anteriorly (Kisselbach's plexus).  The examiner explained that this finding in and of itself would not constitute a chronic condition.  The examiner's review of the files found no evidence of treatment for epistaxis.  The Veteran said that he had his nose cauterized on one occasion (1998 In this specific instance, the examiner could find only scant evidence that the Veteran's history of epistaxis even constitutes a chronic condition; however, the examiner would afford the benefit of the doubt.  

In a September 2014 addendum opinion, the VA examiner stated that the service treatment records in VBMS were located.  Review of the records failed to show evidence of diagnosis or treatment for chronic nosebleeds while in service.  The examiner stated that at the time of the January 2014 nasal examination, the Veteran provided a history of periodic nosebleeds with an onset during the Persian Gulf War and said his nose was cauterized about 1998, although the examiner saw no record of this.  Nasal endoscopy was essentially benign.  The nasal scope was easily passed in both nasal cavities.  No active or recent bleed was noted, although prominent blood vessels on left side anteriorly (Kisselbach's plexus).  The examiner stated that it is questionable at best whether a chronic disability of epistaxis is even present.  In any case, the examiner opined that it is less likely than not that a disability manifested by chronic nosebleeds had its onset in service or is otherwise related to service.  09/26/2014 VBMS entry, C&P Exam at 3.  

The evidence of record established that the Veteran experienced nosebleeds during service, possibly due to heat.  As detailed above, the VA examiner has been unable to definitely opine whether or not the Veteran has a chronic disability manifested by nosebleeds.  The January 2014 determined that it was uncertain whether or not a chronic problem of any significance was even present.  Another VA examiner could find only scant evidence that the Veteran's history of epistaxis even constitutes a chronic disorder.  The same VA examiner, however, later opined that it was questionable at best whether a chronic disability of epistaxis was present.  

The service treatment records do reflect complaints and notation of nosebleeds.  However, the question of whether such nosebleeds are representative of chronic disability is a medical question; several opinions have been sought and in no case has the examiner found chronic disability.  In light of this, the evidence is not in equipoise and the claim must be denied.

Anemia/iron deficiency

The Veteran asserts that his anemia is secondary to nose bleeds.  06/08/2013 Virtual VA entry, Hearing Testimony at 20.  

At a September 2014 VA examination, the Veteran reported that he had been taking a multivitamin containing iron because he was told that he has chronic iron deficiency anemia.  He stated that he was more tired than usual.  He denied rectal or upper GI bleeding.  He denied a history of sickle cell anemia or B thalassemia.  The examiner noted that the Veteran has a history of iron deficiency anemia during service as documented in an April 1993 medical examination with evidence of MCV of 78.  At present, he has normal iron level of 84 with normal iron saturation of 21; however, he has minimally reduced MCV of 79.9 (normal is 80-98), reduced MCH 25 (normal is 27-34) and MCHC of 31.4 (31.5-36.5).  This minimally reduced mean corpuscular volume and mean corpuscular hemoglobin is insignificant to diagnose the Veteran with anemia.  The examiner opined that the Veteran does not have recognizable or significant signs of anemia causing fatigue or weakness.  The examiner did not diagnose the Veteran with anemia with such an insignificant reduction in mean corpuscular volume or hemoglobin.  To support his conclusion, the examiner explained that values for HGB in African-Americans of both sexes and all ages are 0.5 to 1.0 g/dL lower than values in comparable Caucasian populations.  09/08/2014 VBMS entry at 11-12.

In a September 2014 addendum opinion, the examiner stated that review of the records failed to show evidence of anemia as the last hemoglobin reading, taken in May 2014, was normal (13.7).  09/26/2014 VBMS entry, C&P Exam.

Although acknowledging the in-service treatment related to anemia, in the absence of proof of a current disability of anemia, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of anemia, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of anemia due to disease or injury, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board has considered the Veteran's contention that he has anemia due to service and due to a now service-connected disability.  In this capacity, the Board finds that he is competent to attest to his symptomatology associated with his claimed anemia.  While his assertions are credible and while he was reported to have anemia in service, he is not competent to provide an opinion of a current chronic disability, as he does not have the requisite medical expertise.  Anemia is a condition which requires laboratory testing, rather than a condition that is capable of lay verification.  

Without a diagnosed chronic disability, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for anemia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Bilateral knee disability

The Veteran has claimed entitlement to service connection for a disability manifested by pins and needles in the back of knees pursuant to 38 U.S.C.A. § 1117(a)(1).  

The Veteran's DD Form 214 lists his primary specialty as engineer and he served in Southwest Asia for 6 months.  He received the Parachutist Badge.  12/30/2008 VBMS entry, Certificate of Release of Discharge from Active Duty.

A July 1993 Report of Medical History completed by the Veteran for separation purposes reflects that he checked the 'No' box for '"trick" or locked knee.'  07/22/2008 VBMS entry, STR-Medical at 3.  His 'lower extremities' were clinically evaluated as normal.  Id. at 9.

At the October 2009 VA examination, the Veteran reported that in 1995 or 1996 he began having some mild, intermittent pins and needles sensation in the back of his knees.  This went on intermittently for several years and was not a particular problem.  Thereafter, the symptoms became worse and then subsided to mild pins and needles sensation behind the knees about once a month lasting 10-15 seconds.  He denied seeking treatment.  The examiner's assessment was intermittent pins and needles sensation of the back of the knees.  The examiner stated that this condition was too rare and too brief in occurrence for any type of medical evaluation.  The examiner stated that the etiology was unknown.  10/13/2009 VBMS entry, VA Examination.

An August 2012 private treatment records reflects a notation of complaints related to the left knee but the entry is largely illegible and there does not appear to be any assessment.  04/12/2013 Virtual VA entry, Medical Treatment Record-Non-Government Facility.

At a January 2014 VA examination, the Veteran reported that he began experiencing chronic intermittent mechanical bilateral knee peripatellar and infrapatellar tendon pain during Airborne Jump School in 1989.  He denied any acute injuries or seeking medical attention for these symptoms.  He reported experiencing daily moderate to severe mechanical bilateral knee peripatellar and infrapatellar tendon pain.  He experienced bilateral knee effusion with prolonged weight bearing that will last overnight.  He had bilateral knee locking and instability with prolonged weightbearing.  01/06/2014 VBMS entry, C&P Exam at 74.  The examiner opined that the condition of the knees was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted review of the available service medical records, which revealed no documentation of evaluation or treatment of bilateral knee symptoms.  It was deemed more likely than not that his current bilateral knee disorders were due to chronic degenerative changes associated with aging and/or genetically mediated developmental anomalies.  The examiner was unable to comment further without resorting to mere speculation.  Id. at 134.

In September 2014, the Veteran underwent a VA examination.  09/04/2014 VBMS entry, C&P Exam.  The Veteran reported the onset of bilateral knee pain around 1990 with military training.  It began on the right, with popping and anterior pain.  The pain became recurrent and bilateral while in active service, generally worsened with standing, walking, and squatting.  The pain has progressed since discharge from service and is now chronic and anterior bilaterally, increased with stairs, walking, standing, and squatting.  He denied seeking treatment for his knees during service.  He had 6 airborne jumps in training.  The examiner diagnosed bilateral chondromalacia patellae (CMP) and mild medial joint degenerative joint disease (DJD) of the bilateral knees.  The examiner opined that it is at least as likely as not that the current bilateral CMP was caused by, aggravated by and the result of active military service.  The examiner noted that although the Veteran denied being seen for this condition while in active service and service treatment records are silent with regard to the knees, the Veteran gives a medically credible history of onset and progression of the condition.  PFS and CMP is a patellar tracking syndrome which is worsened with military activities such as running and marching.  The current condition is the continuation of the condition first noted in active service.  

On the other hand, the examiner opined that his bilateral DJD of the weight bearing knees was less likely as not caused by, aggravated by or the result of the Veteran's bilateral knee CMP or his hallux valgus of the feet.  The examiner knows of no medical authority which supports the contention that bilateral CMP of the knees or bilateral hallux valgus can be causative to or aggravate the natural progression of degenerative joint disease of the weight bearing knees.  The current bilateral weight bearing knee joint, DJD, was appropriate for the Veteran's age.  The examiner noted that his current disability is the result of his bilateral CMP, not his mild bilateral DJD of the knees.  

With regard to this claim of pins and needles in the back of the knees, the examiner noted that the Veteran has reported fleeting pains lasting less than two minutes and this occurred while he was working construction in New Orleans.  The examiner stated this resolved after a year, and has not been recurrent.  He has no current condition with regard to these temporary symptoms and these symptoms are unrelated to his bilateral CMP.  

In light of the opinion of the September 2014 examiner that the Veteran's bilateral CMP is consistent with his duties while in the military, and his DD Form 214 which reflects that he served as an engineer in the Persian Gulf and received a parachutist badge, the claim will be grated based on the application of benefit of the doubt in the Veteran's favor.  In sum, the Board finds that service connection is warranted for bilateral knee CMP.  

As detailed above, the examiner opined that the bilateral knee DJD is not due to his in-service experiences nor due to or aggravated by his bilateral knee CMP or hallux valgus.  Likewise, service treatment records do not reflect any treatment for bilateral knee DJD in service and this condition was not diagnosed until many years after service; thus, there is a lack of continuity of symptomatology.  

With regard to his complaints of pins and needles in the back of his knees, the VA examiner explained that these symptoms were temporary and resolved after a year.  The examiner found no current disability related to these symptoms.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, service connection is warranted for bilateral CMP, but not for any other knee disorder.


Sleep disorder

As the Veteran communicated in an April 2007 VA outpatient treatment record, his wife had noticed that he had started snoring at night.  He did not report periods of apnea.  He denied daytime somnolence and denied sleep disturbance.  The Veteran declined referral to a sleep clinic.  02/05/2009 VBMS entry, Medical Treatment Record-Government Facility at 9.  

In October 2009, the Veteran underwent a VA examination.  He complained of difficulty sleeping for long periods of time since he left the Middle East.  He slept about 2 to 4 hours per night.  Occasionally, he had problems with daytime sleepiness, especially if he was up all night without sleeping.  He denied symptoms of anhedonia.  The examiner found that he had sleep difficulty, likely related to anxiety.  10/13/2009 VBMS entry, VA Examination.

In August 2012, the Veteran underwent a private sleep study wherein severe obstructive sleep apnea was diagnosed.  04/08/2013 Virtual VA entry, Medical Treatment Record-Non-Government Facility.

At the Board hearing, the Veteran's spouse testified that she noticed his snoring a year or two after he returned from Saudi Arabia.  06/08/2013 Virtual VA entry, Hearing Testimony at 37.  The Veteran also testified that Dr. Murphy discussed with him that his reported symptoms of being tired and fatigued could be related to his symptoms in service.  Id. at 36. 

A January 2014 statement from S.M., M.D., reflects that the Veteran has obstructive sleep apnea and has benefited from use of a CPAP device.  Dr. S.M. opined that it is likely that the Veteran suffered from sleep apnea while he was in the military service.  02/03/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.

At a January 2014 VA examination, the Veteran reported that his wife complained to him of his snoring and apneic episodes while asleep in 1991.  He denied seeking medical attention for these symptoms while on active duty.  He began to experience chronic fatigue related to these symptoms in 1996.  He reported a diagnosis of sleep apnea in 2012.  01/06/2014 VBMS entry, C&P Exam at 25.  No opinion was proffered by the examiner.

A September 2014 VA examination reflects the Veteran's report that he felt unrested during the day during service and after a night of sleep.  He stated he snored at that time.  He stated he did not report any of these symptoms until 2012 when he was denied a VA sleep study and he had sleep study done in private practice and was recommended to wear a CPAP.  The examiner stated that the definite risk factors for obstructive sleep apnea include advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, nasal congestion, and family history.  Rates of OSA are also increased in association with certain medical conditions, such as end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  Reviewing the Veteran's service treatment records does not support any report of OSA related symptoms during service( 19 year prior to diagnosis), however, the Veteran reported a history of unrested sleep and snoring and also Polysomnography in 2012 with severe OSA.  Based on the available medical records, this examiner was unable to determine the baseline status of the Veteran's sleep condition in 1993 without resorting to mere speculation.  The examiner opined that it was less likely as not the Veteran's sleep apnea had its onset in service (19 years ago) when he was 28 year old without any of the above risk factors.  09/08/2014 VBMS entry, C&P Exam at 16.

In July 2015, the Veteran underwent a VA examination.  07/30/2015 Virtual VA entry, C&P Exam; 07/30/2015 VBMS entry, C&P Exam.  The examiner noted that sleep apnea was diagnosed in 2012.  The examiner noted that service treatment records are negative for a diagnosis of, or treatment for sleep apnea.  The examiner opined that it is more likely than not that this condition developed after separation from service.  The examiner opined that it is considered less likely than not that his current sleep apnea is directly related to military service.  With regard to any sleep apnea secondary to the Gulf War, reference was made to the publication by the Institute of Medicine, entitled "Gulf War and Health: Volume 8:  Update of Health Effects of Serving in the Gulf War."  The examiner noted that there was no increased risk of sleep apnea found to be associated with service in the Gulf War.  Therefore, based on that rationale, it is considered less likely than not that his current condition of sleep apnea is etiologically related to Gulf War service.

While it is clear that the Veteran has a current diagnosis of sleep apnea, the preponderance of the evidence is against a finding that his sleep apnea is due to active service.  While the Veteran and his spouse assert that he experienced sleep apnea symptoms since serving in the Persian Gulf, sleep apnea was not diagnosed until 2012, thus approximately nineteen years after separation from service.  The Board finds that the Veteran and his spouse are competent to attest to the Veteran's symptoms during and following service.  However, such statements have not been sufficiently consistent.  For example, when examined in January 2014, the Veteran indicated being told by his wife of his snoring and apneic episodes in 1991, while still in service.  However, when presenting testimony before the Board in May 2013, his wife clearly stated that such symptomatology began a year or two following separation from service.  While not challenging the sincerity of any lay evidence, it is clear that essential facts as to the onset of symptoms have been inconsistently reported, removing the probative weight of such evidence.
While the medical opinions of record could possibly be faulted for not fully considering lay evidence of continuity, as such evidence is not deemed probative here, this is deemed harmless error.

Based on a review of the records and oral history, both the September 2014 and January 2015 VA examiners found no evidence that the Veteran's diagnosis of obstructive sleep apnea had its origin while in military service or is otherwise due to active service, to include his service in the Persian Gulf.  The January 2015 examiner concluded that his sleep apnea manifested after service.  

The VA examiners considered the evidence of record, to include the treatment records and lay assertions of the Veteran, and opined that the Veteran's sleep apnea was not due to his period of active service.  The VA examiner conducted a review of the entire virtual folder, and considered the service treatment records, post-service treatment records, and the reported symptoms of the Veteran and still concluded that sleep apnea was not due to active service.  

Consideration has been given to the January 2014 statement from Dr. S.M., however, this examiner did not have the benefit of reviewing the Veteran's virtual folder and the examiner did not provide a rationale for the opinion relating his sleep apnea to service.  Thus, such opinion is entitled to limited probative weight.

In conclusion, a preponderance of the evidence is against a finding that the Veteran's sleep apnea is causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Fatigue

The Veteran has claimed entitlement to service connection for fatigue with muscle weakness and pain pursuant to 38 U.S.C.A. § 1117(a)(1).  

At the October 2009 VA examination, he reported fatigue, but was able to work every day and performed rigorous workouts in the winter.  The examiner concluded that there was no clinical fatigue.  Such examination, however, did not address any muscle weakness or pain.  10/13/2009 VBMS entry, VA Examination.

In a lay statement from the Veteran's spouse, she reported that the Veteran has "laid around the house for days because he could not move" and he would experience muscle pain and weakness.  08/10/2009 VBMS entry, Buddy/Lay Statement.  She stated that he has experienced these conditions intermittently.

At a January 2014 VA examination, the Veteran reported that his wife complained to him of his snoring and apneic episodes while asleep in 1991.  He denied seeking medical attention for these symptoms while on active duty.  He began to experience chronic fatigue related to these symptoms in 1996.  He reported a diagnosis of sleep apnea in 2012.  01/06/2014 VBMS entry, C&P Exam at 53.  The examiner opined that the condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran denied any signs or symptoms of chronic fatigue syndrome.  He denied any medical evaluation or treatment of chronic fatigue syndrome.  He complained instead of signs and symptoms of intermittent fatigue consistent with obstructive sleep apnea.  Review of the available service medical records reveals no documentation of evaluation or treatment of chronic fatigue syndrome.  Based on the available medical documentation, the examiner was unable to comment further without resorting to mere speculation.  Id. at 117.

In September 2014, the Veteran underwent another VA examination.  The Veteran reported feeling tired all the time, mostly after eating lunch but he completed his tasks during the day, has no absenteeism due to presumed chronic fatigue.  He denied migratory joint pain.  He had a history of foot and knee pain due to injury in the past.  He denied any fever, chills, and  weight loss.  He has headaches weekly and has no difficulty sleeping but has sleep apnea and wears a CPAP.  He does not routinely exercise but when he does exercise he denies feeling tired after exercise lasting 24 hours.  The examiner determined that the Veteran did not meet the criteria for chronic fatigue syndrome.  The examiner opined that it is less likely as not that the Veteran has any chronic fatigue syndrome or fatigue related to service.  09/08/2014 VBMS entry, C&P Exam at 20.

Inasmuch as the VA examination shows that the Veteran does not have a disability of chronic fatigue syndrome, service connection must be denied.  Moreover, the in this case consideration of an undiagnosed or medically unexplained chronic multi-symptom illness is precluded because the findings here are explained.  In short, the Veteran is not shown to have chronic fatigue syndrome and the requirements for service connection are therefore not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board acknowledges that the Veteran is competent to report his observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of chronic fatigue syndrome.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the claim must be denied.

Skin disability, to include tinea versicolor

On a July 1993 Report of Medical History completed for separation purposes, the Veteran denied 'skin diseases.'  07/22/2008 VBMS entry, STR-Medical at 3.  On a July 1993 Report of Medical Examination, the Veteran's 'skin, lymphatics' was clinically evaluated as normal.  The examiner noted pseudo folliculitis barbae (PFB) affecting the 'head, face, neck and scalp.'  The Board notes that service connection is in effect for PFB.

At the October 2009 VA examination, the Veteran reported folliculitis of the back of the neck, which left some permanent bumps and an itching rash throughout his back.  The condition waxed and waned and is worse in the summertime.  He applied an anti-itch cream about twice a week.  The examiner diagnosed tinea versicolor and folliculitis of the neck.  10/13/2009 VBMS entry, VA Examination.

A November 2009 VA outpatient dermatology treatment record reflects a history of pruritic eruption on the back.  He had treated this with camphor with mild improvement.  He had not been treated with anti-fungals or steroids.  The assessment was likely follicular eczema.  It was noted that if it worsened then it is likely that he may have a fungal infection such as tinea versicolor or tinea corporis.  02/23/2010 VBMS entry, Medical Treatment Record-Government Facility at 24.

At the Board hearing, the Veteran testified that his skin symptoms on the back began during service.  06/08/2013 Virtual VA entry, Hearing Testimony at 30.  He testified that he experienced itchiness during service, and has experienced flare-ups following service.  Id. at 30-31.

In January 2014, the Veteran underwent a VA examination.  01/06/2014 VBMS entry, C&P Exam at 1.  The examiner diagnosed dermatitis or eczema, specifically follicular eczema/xerosis.  The examiner stated that if his symptoms continued to worsen with the regimen he was on, then it was likely that he may have a fungal infection such as tinea versicolor or tinea corporis despite the negative KOH.  Id. at 6.  No opinion of etiology was offered.

In September 2014, the Veteran underwent a VA examination.  09/08/2014 Virtual VA entry, C&P Exam.  The Veteran complained of his back itching and his wife reported that he has redness.  The Veteran reported that he did not seek treatment for an itchy back during service but experienced this problem during service.  The examiner stated that since there was no report and documentation of eczema to his back during service, it would be presumptive to conclude that he had an onset of eczema during service.  The examiner was therefore unable to offer the requested opinion without any evidence of eczema in service records (though the Board's interpretation of his statements is that he did actually render a negative opinion).  The examiner noted that service treatment records did not reveal any skin problem.  

While acknowledging the post-service findings of folliculitis and eczema, the evidence of record does not support a finding that any skin disability affecting the back is due to active service.  As detailed, while the Veteran reported to the VA examiner that he experienced an "itchy back" during service, he specifically denied any 'skin diseases' upon separation from service.  It was not until many years after separation from service that he complained of skin problems related to his active service.  With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

While the VA examiner did not specifically proffer an etiological opinion, the examiner explained that it was not possible to do so unless eczema was shown in service treatment records.  The statements of the examiner essentially indicate that no relationship to service was found due to the lack of in-service complaints or treatment.

The Board has given consideration to the lay contentions from the Veteran that he experienced an itchy back during service.  While the Veteran is competent to attest to skin problems during service, such reports offered many years after separation from service conflict with the contemporaneous service records which reflect that he specifically denied any skin diseases at separation.  The Veteran, otherwise, does not have the requisite medical expertise to diagnose his condition or find that this disability is due to service.  His opinion in this regard is not competent.  While it is clear that he suffers from folliculitis and eczema affecting the back, the evidence of record does not support a finding of a relationship to service.  

Irritable bowel syndrome

The Veteran has claimed entitlement to irritable bowel syndrome pursuant to 38 U.S.C.A. § 1117(a)(1).

In October 2009, the Veteran underwent a VA examination.  He reported the onset of intermittent diarrhea in 1992 after returning from Saudi Arabia.  These episodes had been occurring about three times a year or once every four months and last about two days.  During this period of time he would have five to six bowel movements per day.  He would also have some lower abdominal discomfort and cramping.  He has had no visible bleeding and he denied any treatment.  Upon physical examination, the examiner diagnosed intermittent abdominal cramping and diarrhea, likely a mild, intermittent irritable bowel syndrome.  10/13/2009 VBMS entry, VA Examination.  

At the January 2014 VA examination, the Veteran reported experiencing chronic pyrosis and the urgent need to defecate 15-20 minutes after most meals except for salads and light snacks in 1991.  He denied any other gastrointestinal symptoms.  He denied seeking medical attention for these symptoms while on active duty.  01/06/2014 VBMS entry, C&P Exam at 40.  The examiner stated that the Veteran denied any signs or symptoms of irritable bowel syndrome.  He denied any medical evaluation or treatment of irritable bowel syndrome.  Review of the service medical records revealed no documentation of evaluation or treatment of irritable bowel syndrome.  The examiner was unable to comment further without resorting to mere speculation.  Id. at 113-114.

In September 2014, the Veteran underwent a VA examination.  09/08/2014 VBMS entry, C&P Exam at 5.  He reported alternating constipation and diarrhea since 1991.  He stated he did not think it was a significant condition to report.  He reported loose stool in the AM, before bedtime and after two meals during the day.  It is not explosive diarrhea and he does not cramp.  He denied any fever or weight loss.  He stated he has these episodes for at least a month or two then is constipated for two to three days.  He does not take any medication.  The examiner noted that the Veteran has no documented report of IBS or PCP or to a medical corp during service but he reported serving in the Persian Gulf.  Since the Veteran has no fever or malnutrition, it is at least as likely as not that the Veteran has IBS and it is related to the Gulf War, but consideration needs to be given to a colonoscopy or tissue biopsy to rule out other diagnosable diseases.  The above diagnosis was a presumption based on his presentation and history.  

In an October 2014 addendum opinion, the September 2014 examiner explained that for diarrhea predominant IBS, American Gastroenterology association recommends screening tests based upon the patient's clinical history.  It is recommended to do the following:  stool culture, Celiac disease screening, colonoscopy or flexible sigmoidoscopy and biopsy to rule out many causes of chronic diarrhea such as microscopic colitis.  The Veteran has not reported these episodes of diarrhea but he is claiming disability for it based on spending time in Southwest Asia.  As the examiner explained in the prior opinion, since no exclusion of other diagnosable diseases was done per a primary care physician and the Veteran has not reported to a primary care physician because this diarrhea has not affected his health and productivity to be a considerable problem to report, it would be a presumptive diagnosis to state that the Veteran has IBS unless all above recommended processes have been completed.  When all the recommended screening is done and the Veteran is diagnosed with IBS, it is at least as likely as not that IBS is related to service in Southwest Asia.  10/08/2014 VBMS entry, C&P Exam.

In January 2015, the Veteran underwent a VA intestinal conditions examination.  01/09/2015 VBMS entry, C&P Exam.  He reported alternating constipation and diarrhea since 1991.  He stated he did not think it was a significant problem so he did not report it.  He reported loose stool in AM, before bedtime and after two meals during the day.  He stated it was not explosive diarrhea and he does not cramp.  He denied any discomfort, fever, or weight loss.  He reported the episodes last for at least a month or two then he is constipated for two to three days.  He does not take any medication.  The examiner stated that a colonoscopy was negative for any microscopic colitis or any abnormal findings.  By doing a colonoscopy, pathological causes of reported loose stools was ruled out.  He has not reported this problem to a primary care provider as a problem, only for compensation purposes.  Since he was having subjective reports ( not documented in any follow up visits) of these loose stools, the examiner used the Manning and Rome III criteria to try to fully explain his reported symptoms and rule out the irritable bowel syndrome which is characterized by chronic abdominal pain and altered bowel habits in the absence of any organic cause.  The likelihood of irritable bowel syndrome is proportional to the number of Manning criteria that are present but his symptoms do not meet the Manning criteria since he does not report any passage of mucus, onset of pain or uncomfortable sensation.  He met one of the Rome's criteria- specifically, change in frequency of stool.  Based on the available medical documentation , the examiner was unable to comment further and solely make a clinical diagnosis based on one reported symptom.

After reviewing the evidence regarding the Veteran's complaints of gastrointestinal signs and symptoms related to the bowel, the Board is unable to conclude that the symptoms have been persuasively attributed to a known clinical diagnosis.  As detailed, while the September 2014 VA examiner thought the Veteran may have irritable bowel syndrome based on his presentation and history, the examiner indicated that further testing was needed.  Upon further testing, the January 2015 VA examiner concluded that the Veteran does not have irritable bowel syndrome.  Rather, he has changes in frequency of stool; the examiner remained unable to make a clinical diagnosis.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the disorder manifested by changes in frequency of stool must be presumed to be related to his Persian Gulf service and that service connection is warranted on that basis as an undiagnosed illness.  

Initial increased ratings

The Veteran's right foot hallux valgus and left foot hallux valgus are rated separately noncompensably disabling, effective July 17, 2008.  A temporary total rating pursuant to 38 C.F.R. § 4.30 was assigned to hallux valgus, right foot, for the period from December 16, 2009 to January 31, 2010, due to undergoing a bunionectomy of the right foot on December 16, 2009.  A noncompensable rating was assigned effective February 1, 2010.  A 30 percent rating is assigned under the diagnostic code for pes planus effective September 4, 2014.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5280, a 10 percent disabling rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A March 2009 VA examination reflects the Veteran's reports of pain in both feet, the right more than the left.  He reported that pain is a 5 on a 10-point scale at rest and it escalated to a 7 with activity.  It was aggravated by standing 10 minutes, walking two blocks going up and down stairs, and driving one hour.  He has not had x-rays of his feet in many years.  He had been wearing inserts in his shoes that helped somewhat but he did not wear special shoes.  He denied seeking treatment but reported that he was to undergo surgery at the end of the month.  

Examination of the feet showed no edema and the pulses were normal.  Sensation was normal.  There was no medial or lateral tenderness, and no tenderness of the Achilles tendon.  His Achilles tendon alignment was normal bilaterally.  There was a hallux valgus on the right measuring 3.5 centimeters.  There was no local redness or tenderness.  Metatarsophalangeal dorsiflexion was 5 degrees and plantar flexion was 5 degrees.  There was lateral deviation of the great toe of 15 degrees.  There were no calluses or ulceration on the ventral surface of the right foot.  The left foot showed a hallux valgus measuring 3 centimeters with 15-degree angulation.  Metatarsophalangeal flexion was 5 degrees and extension was 0 degrees.  The Veteran complained of pain in both feet with standing or walking or going up and down stairs.  He denied any periods of flare-up of joint disease.  He wore inserts in his shoes which seemed to help somewhat.  He complained of aggravation of his condition while working.  His feet symptoms were aggravated by standing 10 minutes or by walking over two blocks.  There was no history of neoplasm.  The range of motion of the second through the fifth toe of plantar flexion was 20 degrees, and dorsiflexion was 20 degrees in both feet.  There was no painful motion, no edema, no instability, no weakness, and no tenderness.  His gait was normal.  There were no calluses or ulceration of the ventral surface of either foot.  There was no evidence of abnormal weightbearing; shoe wear pattern did not suggest this.  He had diffuse scaling of the ventral surface of the foot suggesting fungus infection.  There were no vascular changes.  There was no hammertoe, high arch, clawfoot or other deformity.  There was no pes planus.  There was slight active motion of the metatarsal joint of the right great toe.  The left great toe dorsiflexion was to 5 degrees and there was no plantar flexion.  The examiner diagnosed hallux valgus bilaterally, the right foot more symptomatic than the left with associated hallux rigidus of both great toes, moderate disability with progression.  

An October 2011 VA examination reflects the Veteran's complaints of daily moderate to severe mechanical pain of his left first metatarsophalangeal joint and severe mechanical pain of his right first metatarsophalangeal joint.  In December 2009, he underwent a right bunionectomy with lapidus arthrodesis.  See 02/23/2010 VBMS entry, Medical Treatment Record-Government Facility.  The examiner characterized the Veteran's hallux valgus symptoms as mild or moderate affecting both feet.  There was no evidence of bilateral weak foot.  He used plantar arch support orthotics on a regular basis, which he reported were not beneficial.  He reported increased right bunion or hallux valgus pain with prolonged driving or weight bearing activities.  The examiner diagnosed hallux valgus.  

A January 2014 VA examination reflects the Veteran's complaints of daily severe bilateral bunion and plantar arch pain.  He reported that he had been treated conservatively, symptomatically as an outpatient only.  He denied any invasive treatment or hospitalization.  The Veteran reported pain on use of the feet, pain accentuated on use, pain on manipulation of the feet, characteristic calluses, and decreased longitudinal arch height on weight-bearing.  There was no indication of swelling on use, extreme tenderness of plantar surface of one or both feet, marked deformity of the foot, no marked pronation of the foot, no weight-bearing line fall over or medial to the great toe, no lower extremity deformity other than pes planus causing alteration of the weight bearing line, no inward bowing of the Achilles' tendon, no marked inward displacement and no severe spasm of the Achilles tendon on manipulation.  He reported increased bilateral foot pain with any walking or standing.  The examiner stated that the Veteran had a right lapidus bunionectomy, which was not equivalent to metatarsal head resection, and he appeared to have persistent, progressively worsening moderate bilateral hallux valgus not equivalent to great toe amputation.  01/06/2014 VBMS entry, C&P Exam at 91-94, 128-129, 131

A September 2014 VA examination reflects the Veteran's complaints of pain over the bilateral MP joints, increased with prolonged standing, walking and stairs.  
The examiner diagnosed bilateral hallux valgus, status post right osteotomy.  He complained of pain of the feet, pain accentuated on manipulation, and pain on manipulation with characteristic calluses.  There was no indication of swelling on use.  There was no extreme tenderness of plantar surfaces.  The examiner indicated that the Veteran has mild or moderate symptoms affecting the left foot, and severe symptoms with function equivalent to amputation of great toe affecting the right foot.  With regard to functional loss, there was pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The examiner commented that flare-up of the Veteran's bilateral foot condition was not present at the time of examination.  In absence of the Veteran's flare-up at examination, it would be mere speculation to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  

The Board finds that for the period from July 17, 2008 to December 15, 2009, and from February 1, 2010 to January 5, 2014, the criteria for a 10 percent rating for hallux valgus have not been met.  Specifically, the evidence of record prior to January 6, 2014 shows hallux valgus but does not show that his diagnosed condition is equivalent to amputation of his great toe, nor did he undergo resection of the metatarsal head.  He underwent right bunionectomy surgery in December 2009; however, this did not constitute resection of the metatarsal head.  The Board finds, however, that the symptomatology described in the VA examination reports and treatment records, and the objective findings of the VA examiners warrant a 10 percent rating in contemplation of moderate foot injury under Diagnostic Code 5284.  Such rating compensates the Veteran for pain associated with his hallux valgus affecting the right and left foot, and his functional limitations associated with standing or walking.  As detailed above, the March 2009 VA examiner described the disability as moderate with progression, and the October 2011 VA examiner described his hallux valgus as mild or moderate affecting both feet.  A 20 percent rating is not warranted as a moderately severe disability is not shown based on the subjective symptoms of the Veteran and objective examination conducted during this period.  A 30 percent rating for bilateral hallux valgus is not warranted as his disability was not described as severe and there were no subjective or objective findings of marked deformity, pain on manipulation and use accentuated, no indication of swelling on use, and no characteristic callosities.  

For the period from January 6, 2014, the Board finds that a 30 percent rating is warranted for bilateral hallux valgus, which is contemplated under the flatfoot, acquired, rating criteria.  The January 2014 VA examination report reflects complaints of pain accentuated on use, pain on manipulation and characteristic calluses without swelling.  The examiner opined that he has progressively worsening moderate bilateral hallux valgus.  Thus, the Board finds that a 30 percent rating is warranted from the date the VA examination was conducted.  From January 6, 2014, the objective findings do not warrant a 50 percent rating under the pes planus rating criteria.  Specifically, a pronounced disability has not been shown, nor marked pronation, extreme tenderness of plantar surfaces, marked inward displacement or severe spasm of the feet.  The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are either not applicable or would not provide a higher rating.  Pes cavus and bilateral weak foot have not been diagnosed.  Finally, his symptoms do not amount to an actual loss of use of either foot thus 40 percent ratings are not warranted per Diagnostic Code 5284.  

Extraschedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate with respect to the Veteran's hallux valgus.  The diagnostic criteria adequately describes the severity and symptomatology of this disorder.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran is employed in a full-time capacity.  A claim of a TDIU has not been raised with respect to his initial increased ratings for hallux valgus.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for epistaxis is denied.

Entitlement to service connection for anemia/iron deficiency is denied.

Entitlement to service connection for chondromalacia patellae, left knee, is granted.  

Entitlement to service connection for chondromalacia patellae, right knee, is granted.  

Entitlement to service connection for degenerative joint disease, bilateral knees, is denied. 

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a disability manifested by fatigue is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a condition manifested by change in frequency of stool is granted.

From July 17, 2008 to December 15, 2009, and from February 1, 2010 to January 5, 2014, entitlement to a 10 percent disability rating for hallux valgus, right foot, is granted.

From July 17, 2008 to December 15, 2009, and from February 1, 2010 to January 5, 2014, entitlement to a 10 percent disability rating for hallux valgus, left foot, is granted.  

For the period from January 6, 2014, entitlement to a 30 percent disability rating, but no higher, for bilateral hallux valgus is granted.


REMAND

In light of the grant of service connection for bilateral chondromalacia patellae and a condition manifested by change in frequency of stool, and the compensable ratings assigned for hallux valgus, right and left feet, the claim for a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 should be readjudicated.  

Accordingly, the case is REMANDED for the following actions:

Readjudicate entitlement to a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 in light of the grant of service connection for epistaxis, bilateral chondromalacia patellae and a condition manifested by change in frequency of stool, and the 10 percent ratings assigned for hallux valgus, right foot and left foot.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


